OPINION — AG — THE STATE BOARD FOR VOCATIONAL EDUCATION THROUGH ITS DIVISION OF VOCATIONAL REHABILITATION MAY ACCEPT CONTRIBUTIONS MADE TO IT IN BEHALF OF AN APPROVED PRIVATE NON PROFIT ORGANIZATION OPERATED FOR THE PRIMARY PURPOSE OF VOCATIONAL REHABILITATION WITHIN THE PURVIEW OF 70 O.S. 1961 14 [70-14], AND IS FURTHER AUTHORIZED TO ADMINISTER AND EXPEND SAME ACCORDING TO THE TERMS OF SUCH CONTRIBUTIONS FOR THE PURPOSES OF VOCATIONAL REHABILITATION AS DEFINED IN SAID ARTICLE 14; THAT SAID BOARD IS FURTHER AUTHORIZED TO ACCEPT ANY AVAILABLE FEDERAL FUNDS MATCHING ANY SUCH CONTRIBUTIONS AND ADMINISTER AND EXPEND SAME FOR SAID PURPOSES. THE ATTORNEY GENERAL EXPRESSES NO OPINION AS TO WHETHER ANY PARTICULAR ORGANIZATION WOULD BE A PROPER RECIPIENT OF SAID FUNDS WITH THE PURVIEW OF SAID ARTICLE 14.  CITE: 70 O.S. 1961 14C-3 [70-14C-3], 70 O.S. 1961 14C-10 [70-14C-10], 70 O.S. 1961 14C-11 [70-14C-11] (HARVEY CODY)